                          Case 2:19-cv-04616-HB Document 1 Filed 10/04/19 Page 1 of 8

Pro Se I (Re" 12/16) Complamt for a Ct\'tl Case



                                       UNITED STATES DISTRICT COURT
                                                                       for the

                                                       Eastern District of Pennsylvania

                                                                    Civil Division



                                                                          )      Case No.                19                4616
                                                                          )                     (to be filled zn by the Clerk ·s Office)
                   Detective Derrick Jacobs                               )
                              Plaznttff{s)                                )
(Wrzte the full name of each plamtzff~ho ts filing thzs complaint         )
                                        '
If the names of all the plaintiffs cannq(fit·1n.the_space above.                 Jury Trial: (check one)      [8] Yes      O     ~o
please wrzte ·'see attached" zn the space and attach an add1ttonal        }
page with the full lzst of names)          \                              )
                                 -v-                                      )
                                            \                             )
                                                                          )
                                                                          )
 City of Philadelphia, Philadelphia District Attorney's                   )
    Office, Lawrence S. Krasner, Tracy Tripp et al                        )
                             Defendant(s)                                 )
(Write the full name of each defendant who zs being sued If the
                                                                          )
names of all the defendants cannot fit zn the space above, please
wnte "see attached" m the space and attach an additional page
with the full lrst of names)



                                                  COMPLAINT FOR A CIVIL CASE

I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                               Name                                  Detective Derrick Jacobs
                                Street Address                       I 230 ~ 151h Street
                                City and County                      Philadelphia
                                State and Zip Code                   PA 19121
                               Telephone Number                      215-651-3583
                                E-mail Address                       imgonnagetusucka(ci),aol .com


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.


                                                                                                                                           Page I of 6
                         Case 2:19-cv-04616-HB Document 1 Filed 10/04/19 Page 2 of 8

Pro Se I (Rev 12/16) Complaint for a Civ1I Case


                     Defendant ;\lo. I
                                Name                                City of Philadelphia
                                Job or Title (lf known)
                                Street Address                      1515 Arch Street
                                City and County                     Philadelphia
                                State and Zip Code                  PA 19102
                                Telephone Number                    215-686-1776
                                E-mail Address         (1f known)



                     Defendant No. 2
                                Name                                Philadelphia District Attorney's Office
                               Job or Title (tf known)
                                Street Address                      3 S Penn Square
                                City and County                     Philadelphia
                                State and Zip Code                  PA 19107
                                Telephone Number                    215-686-8000
                                E-mail Address         (1/ known)



                     Defendant !\:o. 3
                                Name                                Lawrence S. Krasner
                               Job or Title       (lf known)        District Attorney
                                Street Address                      3 S Penn Square
                               City and County                      Philadelphia
                               State and Zip Code                   PA 19107
                                Telephone Number                    215-686-8000
                                E-mail Address         (1f known)



                     Defendant No. 4
                               Name                                 Tracy Tripp
                               Job or Title       (if known)        Assistant District Attorney
                               Street Address                       3 S Penn Square
                               City and County                      Philadelphia
                               State and Zip Code                   PA 19107
                               Telephone Number                     215-686-8000
                                E-mail Address        (1f known)




                                                                                                              Page 2 of 6
                          Case 2:19-cv-04616-HB Document 1 Filed 10/04/19 Page 3 of 8

Pro Se I (Rev 12/16) Complaint for a C1v1l Case


II.       Basis for Jurisdiction

          Federal courts are courts oflimitedjurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Cnder 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction?            (check all that apply)

                 (gl Federal question                                 D   Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                       18 PA C.S. 5301 Official Oppression
                       43 P.S. 1421 Whistleblower Law




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     I.         The Plaintiff(s)

                                a.        If the plaintiff is an individual
                                          The plaintiff,     (name)                                            , is a citizen of the
                                          State of (name)


                                b.        If the plaintiff is a corporation
                                          The plaintiff,     (name)                                            , is incorporated
                                          under the laws of the State of (name)
                                          and has its principal place of business in the State of (name)



                               (If more than one plaintiff is named in the complaint, attach an additional page providing the
                               same iriformationfor each additional plaintiff.)

                     2.         The Defendant(s)

                               a.         If the defendant is an individual
                                          The defendant.      (name)                                           • is a citizen of
                                          the State of (name)                                                Or is a citizen of
                                           (fore1gn natwn)



                                                                                                                           Page 3 of 6
                          Case 2:19-cv-04616-HB Document 1 Filed 10/04/19 Page 4 of 8

Pro Se I (Rev 12/16) Complamt for a C1v1I Case




                               b.        If the defendant is a corporation
                                         The defendant,   (name)                                       , is incorporated under
                                         the laws of the State of (name)                                         , and has its
                                         principal place of business in the State of (name)
                                         Or is incorporated under the laws of (fore1~n nation)
                                         and has its principal place of business in   (name)


                               (If more than one defendant is named in the complaint. attach an additional page providing the
                               same uiformation for each additional defendant.)

                     3.        The Amount in Controversy

                               The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                               stake-is more than $75,000, not counting interest and costs of court, because (explain):




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.




                                                                                                                      Page 4 of 6
                        Case 2:19-cv-04616-HB Document 1 Filed 10/04/19 Page 5 of 8

Pro Se I (Rev 12/16) Complamt for a C1v1I Case


          On Thursday, June 8, 20 I 7 I, Detective Derrick Jacobs, was involved in an investigation involving a police
          shooting in the area of Whitaker and Hunting Park Avenue, involving Police Officer Ryan Pownall.

          I, Detective Derrick Jacobs, became an integral part of the investigation due my involvement in interviewing the
          majority of "fact" witnesses with integrity and honesty, which did not conform to the District Attorney's Office
          political agenda. This caused the District Attorney's Office to surgically remove me from the prosecution of
          Police Officer Ryan Pownall.

          During investigation, I, Detective Derrick Jacobs observed acts of prosecutorial misconduct on behalf of District
          Attorney (DA), Lawrence Krasner and Assistant District Attorney (ADA), Tracy Tripp.
          When I, Detective Derrick Jacobs, attempted to report the actions of misconduct on the part of the Philadelphia
          District Attorney's Office my Constitutional Rights was violated on and I was threatened with arrest and
          incarceration by Assistant District Attorney, Tracy Tripp, unless I, Detective Derrick Jacobs remained silent
          until after the trial of Police Officer Ryan Pownall.

          On Friday, November 9, 2018 I, Detective Jacobs in the presence of Attorney Greg Pagano and court
          stenographer was informed that I had 5th Amendment issues for leaking grand jury information. With all parties
          involved knowing this to be a complete lie. I was punished and retaliated against for attempting to be a
          "Whistleblower" and report Prosecutorial Misconduct and Political Corruption on the part of the Philadelphia
          District Attorney's Office. Furthermore, I had "zero" information regarding grand jury testimony.

          Assistant District Attorney, Tracy Tripp informed my (Detective Derrick Jacobs), Commanding Officer she
          would conduct a "fake" admonishment of Detective Derrick Jacobs with Judge Coleman to ensure Detective
          Derrick Jacobs' silence regarding this matter.

          These actions continue to this very day and in effect ended my (Detective Derrick Jacobs) Law Enforcement
          career on Friday, November 9, 20 I 8.

          I, Detective Derrick Jacobs, possess items of evidentiary value to support above listed statements.

IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.
          I. This incident and subsequent court filings has caused irreparable and incomprehensible harm to Detective
          Jacobs Philadelphia Police Department's Law enforcement career.

          2. Detective Jacobs seeks five million dollars ($ 5,000.000.00) in total damages.

          3. Two million dollars (2,000.000.00) in compensation damages (IO years at 200,000.00 a year).

          4. Three million dollars (3,000,000.00) in punitive damages.

          5. Ten years in equivalent LEHB medical coverage.




                                                                                                                     Page 5 of 6
                       Case 2:19-cv-04616-HB Document 1 Filed 10/04/19 Page 6 of 8

Pro Se I (Rev 12/16) Complamt for a C1v1I Case



V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: ( 1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.

                     Date of signing:


                    Signature of Plaintiff
                    Printed Name of Plaintiff

          B.        For Attorneys

                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number
                    Name of Law Firm
                    Street Address
                    State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                                                                      Page 6 of 6
                                                 UNITED
                              Case 2:19-cv-04616-HB     STATES DISTRICT
                                                      Document          COURT
                                                                  1 Filed 10/04/19 Page 7 of 8
                                                     FOR IBE EASTER."! DISTRICT OF PENNSYLVANIA
                                                                                                                                     19                    4618
                                                                           DESIGNATION FOR.'\1
                    (to be used by counsel or pro se plaintiff to md1cate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff:_j_J..J ()_LJ}_ I S7'1_ -~Gb-T I f ;.f l~/.J      /r- I<:; ( 2-_L_                         -;-I'
AddressofDefendant: iJ J' &'711/\/_ ~U,1-Y-f_ 1 /?lf:;c...fl ~       /_rf 1_5/ I 6 2._
Place of Accident, Incident or Transaction: /o/S- _,4/<<!. ;( -~-c{·7 ,-011__/t.-/:1~ { 9/(JL-_
                                                                     7


RELATED CASE, IF ANY:

Case Number·                                                    Judge _                                                    Date Termmated

CIVIi cases are deemed related when Yes is answered to any of the followmg questions:

       ls this case related to property included in an earlier r.umbered suit pendmg or w1thm one year                        YesD                  No~
       previously termmated act10n in tlus court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a pnor suit                       YesD                    Nocg/
       pendmg or withm one year previously termmated action m this court?

3      Does this case involve the validity or infringement ofa patent already in smt or any earlier                           YesD                    No~
       numbered case pending or w1thm one year previously termmated act10n ofth1s court?

4      ls this case a second or successive habeas corpus, social security appeal. or prose civil rights - - - - - - YesD                              No~
       case filed by the same individual?                      /

I certify that, to my knowledge, the within case         D   is /   ~ is     ot related to any cas                         · in one year previously terminated act10n in
this court except as n    {_1, f;ver
DATE                      /     ./
                                                                                                                                         Attorney ID   #   (if applicable)



CIVIL: (Place a v in one category only)

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

DI            Indemmty Contract, Marine Contract, and All Other Contracts                   D t.       Insurance Contract and Other Contracts
D      2.     FELA                                                                          D 2.       Airplane Personal lnJury
D      3      Jones Act-Personal lnJury                                                     03         Assault, Defamation
D      4      Antitrust                                                                     D 4        Marine Personal Injury
B s.          Patent
              Labor-Management Relat10ns
                                                                                            D s.
                                                                                            D 6
                                                                                                       Motor Vehicle Personal Injury
                                                                                                       Other Personal lnJury (Please specify)
~:
D s
              C!Vll Rights
              Habeas Corpus
                                                                                            D 7
                                                                                            D s
                                                                                                       Products Liab1hty
                                                                                                       Products Lmb1hty · · Asbestos
                                                                                            D 9.
B
D
       9.
       IO
       11
              Securities Act(s) Cases
              Social Security Review Cases
              All other Federal Question Cases
                                                                                                       All other D1vers1ty Cases
                                                                                                        (Please specify)

              (Please specify) _ _ _ _ _



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certificatwn 1s to remove the case from ehg1b1lity for arb1tratwn)

I,                                                _ _ _ , counsel ofrecord or pro se plamtiff, do hereby certify



     D        Pursuant to Local C1v1l Rule 53 .2, § 3(c) (2), that to the best ofmy knowledge and behef, the damages recoverable m this civil action case
              exceed the sum of $150,000 00 exclusive of mterest and costs:


     D        Rehef other than monetary damages is sought.


DATE                                                                               Sign here if applicable
                                                                           Attorney-at-Law I Pro Se Plaintiff                           Attorney ID    #   (if applicable)

NOTE A tnal de nova wIII be a tnal by Jury only 1fthere has been comphance with FR C P 38

Ov 609 (5/20 I 8)
              Case 2:19-cv-04616-HB Document 1 Filed 10/04/19 Page 8 of 8
                          IN THE L'~ITED STATES DISTRICT COURT
                      FOR THE EASTER"l DISTRICT OF PE~SYL VANIA

                       CASE MA~AGE'.\'IENT TRACK DESIG~ATIO'.'l FORM

                                                                            CIVIL ACTION

                         V.

                                                                            ~O.    19           4616
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWI~G CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                            ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
     and Human Services denying plaintiff Social Security Benefits.                                ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.     ( )

(d) Asbestos · - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )

(e) Special Management·· Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

                                                                   f the other tracks.




Date      7        I

Telephone                          FAX Number                           E-'.\'lail Address



(Ci". 660) 10/02
